UNITED STATES DISTRICT COURT
                                                           USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                              DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC#:
 JULIO NIEVES,                                             DATE FILED: / / ~/ / z_o

                             Plaintiff,

                        V.                                    No. 18-CV-2906 (RA)

 CORRECTION OFFICER B. JOSEPH and                                    ORDER
 CORRECTION OFFICER M. WALKER
 (Shield #1355),

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         The final pre-trial conference scheduled for May 27, 2020 is hereby adjourned to May 29,

2020 at 3 :00 p.m.


SO ORDERED.

Dated:     January 31, 2020
           New York, New York


                                                 United States District Judge
